DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11, 19, 26-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of US Patent No. 10785980 in view of Wieja et al. (WO2015185485) as evidenced by Patani (Chem. Rev. 1996, 96(8), 3147-3176). ‘980 teaches compounds of applicant’s formula I, wherein W is the instantly claimed -(C=S)-NR2R1 and the chain is para to the oxadiazole ring as is instantly claimed, e.g. ‘980 specifically teaches the same compound that is instantly claimed  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. ‘980 further teaches using these compounds to control phytopathogenic fungi and wherein the compounds can be formulated into compositions with carriers and treating seeds/compositions comprising treated seeds. ‘980 merely does not teach the secondary active agents in the claimed ratios. However, this deficiency in ‘980 is addressed by Wieja because Wieja teaches combining thioamide or amide containing oxadiazoles with the claimed secondary active agents to form mixtures which are possibly synergistic. However, it would have been obvious to combine the actives of ‘980 in the claimed ratios of Wieja in order to develop the instantly claimed mixtures and methods because Wieja teaches that by mixing these structurally similar and broadly overlapping in scope oxadiazole fungicidal compounds (as Wieja teaches both the thioamide and amide compounds are fungicidal) and combined with the claimed secondary active agents leads to possibly synergistic mixtures when used in the claimed ratios with the same active agents A) instantly claimed leads to binary mixtures. Thus, one of ordinary skill in the art would be motivated to substitute the compound I of Wieja for the related and broadly disclosed thioamide compounds of ‘980 in order to develop additional fungicidal combinations would likely synergistic activity in most cases when combined in the claimed ratios of 4:1 to 1:4, and/or 2:1 to 1:2 of compound I to compound II and compound I to compound III as is taught by Wieja (see entire document; abstract; pg. 1, ln. 25-pg. 3, ln. 19, inclusive; pg. 52-53, Table 1, compound I-24; pg. 35, ln. 12-16; pg. 35 ln. 29-pg. 43, ln. 39, inclusive; pg. 43, ln. 41-pg. 44, ln. 33 inclusive; pg. 45, ln. 3-40; pg. 44, ln. 9-33; claims) especially since amides and thioamides are bioisosteres of one another as is evidenced by Patani (See Table 48).

Claims 11, 19, 26-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 4-9, 11-12 of US Patent No. 10118906 in view of Wieja et al. (WO2015185485). ‘906 teaches compounds of applicant’s formula I, wherein their A is phenyl which has para connections to YW which corresponds to the instantly claimed (C=S)-NR2#- and applicant’s specifically claimed compound. ‘906 further teaches using these compounds to control phytopathogenic fungi and wherein the compounds can be formulated into compositions with carriers and treating seeds/compositions comprising treated seeds. ‘906 merely does not teach the secondary and tertiary active agents in the claimed ratios. However, this deficiency in ‘906 is addressed by Wieja because Wieja teaches combining structurally overlapping oxadiazoles having a thioamide with the claimed second agents of A) in the same ratios and wherein the combinations often/mostly exhibit synergy, and it would have been obvious to form the claimed active compound/component 1) in combination with the claimed component 2) when looking to ‘906 and Wieja because ‘906 specifically claims wherein A is phenyl, Y is S or O, and W is NR1R2 wherein R1 and R2 are preferably H and/or C1-C6 alkyl, and Wieja specifically teaches that Y can be S and they exemplify a compound that is very structurally similar and only differs in the presence of the amide instead of the thioamide (cmpd. I-24) and wherein these compounds can be combined with the same respiration inhibitors A in the same ratios as are instantly claimed and wherein the combinations mostly/often exhibit synergy.  Thus, it would have been obvious to combine the actives of ‘906, specifically the thioamide of Wieja’s compound I-24 (which is broadly taught by ‘906) into the compositions, mixtures and methods of Wieja in order to develop the instantly claimed mixtures and methods because Wieja teaches that by mixing these overlapping scope of oxadiazole thioamide containing fungicidal compounds in the claimed ratios with the same active agents A) instantly claimed leads to binary mixtures which are often synergistic. Thus, one of ordinary skill in the art would be motivated to substitute the compound I of Wieja for the related compounds of ‘906 in order to develop additional fungicidal combinations which often exhibit synergistic activity (e.g. are likely synergistic) when combined in the claimed ratios of 4:1 to 1:4, particularly 2:1 to 1:2 of compound I to compound II as is taught by Wieja (see entire document; abstract; pg. 1, ln. 25-pg. 3, ln. 19, inclusive; pg. 52-53, Table 1, compound I-24; pg. 35, ln. 12-16; pg. 35 ln. 29-pg. 43, ln. 39, inclusive; pg. 43, ln. 41-pg. 44, ln. 33 inclusive; pg. 45, ln. 3-40; pg. 44, ln. 9-33; claims).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 19, 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "e. g." as in the limitation, “…fentin salts: e. g. fentin-acetate, fentin chloride or fentin hydroxide” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 is also indefinite because it recites, “at least one active compound II selected from group A), or an N-oxide…A) respiration inhibitors: Inhibitors of complex III at Qo site:…Inhibitors of complex III at Qi site:…” It is unclear to the examiner if the at least one active compound can be any respiration inhibitor or if it is limited to the specific types listed or if it is limited to the specific fungicides listed especially since the group A) that is listed is not a closed group as it does not use closed language to describe/disclose the grouping: e.g. “selected from the group consisting of A, B, and C”. Thus, it is completely unclear to the examiner if the group A active agents are limited to those specifically listed, i.e. azoxystrobin, coumethoxystrobin, coumoxystrobin, dimoxystrobin…ametoctradin, and silthiofam or if applicants are claiming all respiration inhibitors of all types and are merely listing examples, or if applicant’s are meaning to claim the various general types of respiration inhibitors, i.e. nitrophenyl derivates, organometal compounds, inhibitors of complex II, etc. For purposes of applying prior art the examiner is interpreting the claim to be claiming as A) the specific fungicides listed in the claim as part of a closed Markush grouping of active agents, e.g. azoxystrobin, coumethoxystrobin, coumoxystrobin, dimoxystrobin…ametoctradin, and silthiofam. The examiner requests clarification as to what group II active agents are supposed to encompass in applicant’s next response. For instance, if applicants are claiming the specific active agents that are listed, in order to overcome the above rejection the examiner suggests removing the general groupings from the claim. For instance rewriting this section of the claim to read like/similar to the following would overcome the rejection: 2) at least one active compound II selected from group consisting of the active agents in group A), or an N-oxide or an agriculturally useful salt thereof, wherein group A): azoxystrobin, coumethoxystrobin…cyazofamid…benodanil…diflumetorim, binapacryl…ferimzone, fentin-acetate, fentin chloride, fentin hydroxide, ametoctradin, and silthiofam; in a weight ratio of from 1:5 to 5:1…
Claims 19 and 26-31 are subsequently rejected because they depend either directly or indirectly from claim 11 and do not resolve the issues which are discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 19, 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieja et al. (WO2015185485).
Applicant’s claim:
--A fungicidal mixture comprising as active components: N-methyl-4-[5-(trifluoromethyl)-1,2,4-oxadiazol-3-ylbenzenecarbothiamide or an N-oxide or an agriculturally useful salt there and a second active agent selected from those listed in the instant claims in a weight ratio of from 1:5 to 5:1, wherein the mixture provides synergistic fungicidal activity.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 11, Wieja broadly teaches combinations of applicant’s invention which comprise the claimed thioamide and wherein these compounds can be mixed with the same secondary agents A) and teaches specific examples which comprise
homologous/structurally similar compounds, e.g. N-methyl-4-[5-(trifluoromethyl)-1,2,4-oxadiazol-3-yl]benzamide (Wieja’s compound I-24) which only differs from the instantly claimed thioamide compound (I.M) in that compound in Wieja has Y as O instead of the Y as S as is instantly claimed (e.g. amide instead of thioamide group). However, Wieja specifically teaches that Y can be S (See pg. 2, ln. 5) and Wieja further teaches wherein these compounds are preferred for mixing with the same secondary agents A), e.g. Mixture B-1 which a compound of formula I, specifically preferring I-1 to I-289, e.g. I-24 as preferred compounds, with A.1.1. azoxystrobin, etc. and Wieja further teaches wherein these compounds (which broadly include the thioamide compound of I-24 which is a preferred compound) and secondary actives are mixed in ratios of 10:1 to 1:10, preferably 4:1 to 1:4 and particularly 2:1 to 1:2 which read on the instantly claimed ratios of 5:1 to 1:5, 4:1 to 1:4, 3:1 to 1:3 and 2:1 to 1:2 (see entire document; abstract; pg. 1-3, inclusive; pg. 52-53, Table 1, compounds I-24; pg. 46-50, entirety of Table B and the description table B on pg. 46 which expressly exemplifies mixtures claimed in claims 11, 15-16; pg. 35, ln. 12-16; pg. 35 ln. 29-pg. 43, ln. 39, inclusive; pg. 43, ln. 41-pg. 44, ln. 33 inclusive; pg. 45, ln. 3-40; Claims (which claim compounds wherein Y is O or S and in mixtures with at least on further pesticidally active substance)). Wieja teaches forming agrochemical compositions which can comprise the claimed combinations with a solvent or solid carrier and that these mixtures are often synergistic (see pg. 1-3, inclusive; claims; pg. 43, ln. 41-pg. 44, ln. 8; abstract; pg. 52-53, Table 1, compounds I-24, etc.; pg. 46-50, entirety of Table B and the description table B on pg. 46; pg. 35, ln. 12-16; pg. 35 ln. 29-pg. 43, ln. 39, inclusive; pg. 43, ln. 41-pg. 44, ln. 33 inclusive; pg. 45, ln. 3-40).

	Regarding claim 19, Wieja teaches methods of controlling phytopathogenic harmful fungi, comprising treating the fungi, their habitat, or seeds, soil, or plants to be protected again fungal attack with an effective amount of the instantly claimed mixture and compositions comprising the mixture as is broadly taught by Wieja (See abstract; all sections cited previously; pg. 1-3, inclusive; claims; pg. 43, ln. 41-pg. 4; pg. 24, ln. 5-pg. 30, ln. 35, inclusive; pg. 31, ln. 3-9; pg. 35, ln. 29-pg. 46, ln. 10, inclusive).

Regarding claims 26-31, Wieja teaches using combinations of applicant’s invention which comprise the structurally similar compound, N-methyl-4-[5-(trifluoromethyl)-1,2,4-oxadiazol-3-yl]benzamide (Wieja’s compound I-24) and Wieja further teaches wherein these compounds are mixed with the same secondary agents A), e.g. Mixture B-1 which a compound of formula I, specifically preferring I-1 to I-289 which expressly includes I-24 (which is very structurally similar to the claimed thioamide), with A.1.1. azoxystrobin, etc. and Wieja further teaches wherein these components are mixed in ratios of 10:1 to 1:10, more preferably 1:4 to 4:1, and particularly 2:1 to 1:2 which reads on the claimed ratios of 1:5 to 5:1, 1:4 to 4:1, 1:3 to 3:1 and 1:2 to 2:1 and are useful for controlling phytopathogenic fungi (see entire document; abstract; pg. 1, ln. 25-pg. 3, ln. 19, inclusive; pg. 52-53, Table 1, compound I-24; pg. 35, ln. 12-16; pg. 35 ln. 29-pg. 43, ln. 39, inclusive; pg. 43, ln. 41-pg. 44, ln. 33 inclusive; pg. 45, ln. 3-40; pg. 44, ln. 9-33; claims).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Wieja merely does not teach an express example of the thioamide compounds in combination being used to control phytopathogenic fungi. However, as discussed above Wieja envisions and teaches all of the claimed features as is discussed above.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to form the claimed mixtures and compositions for controlling phytopathogenic fungi because Wieja broadly teaches every limitation of the instant claims even if it does not demonstrate one of the instantly claimed embodiments in its examples. More specifically, it would have been obvious to form and use the claimed thioamide compound as is instantly claimed instead of the amide compound because Wieja teaches and/or claims that the thioamide compounds are also useful as fungicides and can be combined with the claimed secondary active agents as is discussed above to form possibly synergistic mixtures. As the prior art is art for all it teaches, one of ordinary skill in the art would merely have to follow the express teachings in Wieja in order to develop the instantly claimed compositions and methods, especially since Wieja already recognizes that thioamide compounds are useful as antifungals it would have been obvious to form compound I-24 in Wieja as a thioamide in order to form additional antifungal combinations as is broadly disclosed in Wieja, especially since I-24 is shown to be a preferred compound and as such one of ordinary skill in the art would want to make the S analog that is taught by Wieja in effort to form additional fungicidal compounds which are expressly taught by Wieja to combine with the same secondary active agents in the same ratios as taught by Wieja in effort to form additional synergistic combinations which are also broadly taught by Wieja because Wieja teaches that their compounds of formula (I) which broadly include the claimed compound (I.M) when combined with the claimed respiration inhibitors in the claimed ratio often exhibit synergy. Thus, the claimed synergistic combinations are not unexpected in light of the teachings of Wieja as discussed above especially since Wieja expressly teaches that Y can be O or S and that when Y is O or S they form fungicidal compounds which are useful in combinations with the same active agents that are instantly claimed in the same ratios that are instantly claimed and that these combinations often exhibit synergy.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
Applicant’s amendments to the claims filed 08/15/22, have prompted the new/revised grounds of rejection presented herein. Applicant’s arguments insofar as they pertain to the new grounds of rejection are addressed herein, specifically applicant’s arguments with respect to the 103 rejection of record were fully considered but are not persuasive at this time. A further review of applicant’s claims has also prompted the new grounds of rejection under 112(b) presented herein.
Applicant’s arguments with respect to the 103 rejection of record have been fully considered but are not persuasive at this time. Specifically, applicants argue that Wieja does not disclose the claimed thioamide compound and that there would have been no motivation or suggestion to arrive at component 1/I.M that is recited in claim 11 for mixing with the at least one compound II in the newly claimed ratios of 1:5 to 5:1. The examiner respectfully disagrees because Wieja expressly teaches at pg. 1-3 and the claims that Y can be S or O and that these compounds are useful as fungicides in agriculture, and then Wieja specifically exemplifies a very structurally similar compound, N-methyl-4-[5-(trifluoromethyl)-1,2,4-oxadiazol-3-yl]benzamide (Wieja’s compound I-24) which only differs from the instantly claimed compound/component 1) in that Y is O instead of the instantly claimed S. However, Wieja does already teach and claim that compounds wherein Y is S are known to have fungicidal activity and discloses them as useful in their invention in combinations with the same second components that are instantly claimed, in the same and/or overlapping ratios as are instantly claimed and wherein these combinations often achieve synergy (See pg. 44, ln. 6-8; pg. 1-3 inclusive, claims). Thus, contrary to applicant’s assertions Wieja does not just teach that their combinations can be synergistic as is asserted by applicant’s but instead specifically states at pg. 36 ln. 3-4 which was cited by the examiner, …in many cases, synergistic effects are obtained. Thus, one of ordinary skill in the art when looking to Wieja would have reasonable expectation to make compounds wherein Y is S, and specifically the S derivatives of their specific amide derivative disclosed (e.g. the thioamide of compound I-24) because Wieja teaches they are fungicidal and would have a reasonable expectation that these compounds in combinations with the same secondary actives in the same/overlapping ratios to those instantly claimed, specifically from ratios of 10:1 to 1:10, more preferably 1:4 to 4:1, particularly 2:1 to 1:2 which reads on the claimed ratios of 1:5 to 5:1, 1:4 to 4:1, 1:3 to 3:1 and 1:2 to 2:1, would also exhibit synergistic fungicidal activity based upon the teachings of Wieja (See sections cited above). Especially since the courts have previously determined, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Thus, contrary to applicant’s assertions the argued unexpected results are not in fact unexpected or unobvious when viewed in light of the teachings of Wieja as discussed above which provides motivation to form the claimed combinations in the claimed ratios because these combinations are often synergistic. Further, while the examiner maintains that applicant’s results are not unexpected when viewed in light of the teachings of Wieja, the results are still not commensurate in scope with the instant claims which use a much broader scope of agents claimed as applicants at least one compound II, and particularly no blends which comprised more than one compound II were demonstrated in any of applicant’s results to exhibit synergy. Specifically, applicants have data which shows they have tested compound I with several strobilurin fungicides, benzovindiflupyr, bixafen, boscalid, cyazofamid, etc. which do not encompass all of the instantly claimed groups claimed in applicant’s group A and as such are not commensurate in scope with the numerous actives claimed in group A, and as discussed above there appears to be no examples which use more than one compound of group A as is encompassed by the instant claims.

 Regarding the double patenting rejections, applicant’s arguments with respect to US10499644 is persuasive and this double patenting rejection is hereby withdrawn. Applicants argue that the remaining double patenting rejections are not rendered obvious because applicants have synergistic results specifically that claim 11 requires compound I.M with the respiration inhibitors of group A wherein the mixture provides synergistic fungicidal activity and Wieja does not specifically direct one of ordinary skill in the art to the claimed combinations which applicant’s assert are synergistic. The examiner respectfully points out that applicant’s results are still not commensurate in scope with the instant claims as applicant’s have a very broad scope of respiration inhibitors of various types and synergy is when the results are greater than the expected additive result, and several of applicant’s asserted synergistic results are close to the expected result and there is no statistical analysis demonstrating that the synergistic results are actually unexpected and/or significant because it is unclear to the examiner what the standard deviation, expected error would be between the values. Thus, as is discussed above applicant’s results are still not commensurate in scope with the instant claims and contrary to applicant’s assertion Wieja teaches more than the claimed combinations can be synergistic because at pg. 36, ln. 3-4, Wieja expressly states, “…in many cases, synergistic effects are obtained”, e.g. in many cases, means that in most/predominant number of disclosed cases synergistic effects are obtained, which is not unexpected because this is also what applicants are observing with their own results. Thus, applicant’s unexpected results are actually not unexpected or unobvious when taken in view of Wieja, contrary to applicant’s assertions otherwise. Because Wieja already teaches that combinations of amides and/or thioamide compounds of applicant’s formula I were known to be mixed with the same secondary actives instantly claimed in the claimed ratios and that these combinations often display synergy which is motivation to form the claimed combinations as one of ordinary skill in the art would have motivation to form the claimed combinations since many cases are synergistic and they specifically exemplify compound I24 which only differs from the claimed compound I.M/1) of claim 11 in that Wieja’s Y is O instead of the S which they (Wieja) also expressly teach can be in this position and which leads to fungicidal compounds, as such one of ordinary skill in the art would have a reasonable expectation that the thioamide compounds in combination with the same actives that are instantly claimed in the claimed ratios which are all taught by Wieja would likely achieve synergy (See sections cited above; see also pg. 36, ln. 3-4; pg. 44, ln. 6-8; claims; pg. 1-3 inclusive), thus as discussed above, Applicant’s unexpected results are actually not unexpected or unobvious when taken in view of Wieja.
Applicants then argue that from a lead compound analysis I-24 would not be a lead compound in Wieja because they have disclosed many compounds in Wieja and Wieja only exemplifies compounds wherein Y is O. The examiner respectfully disagrees because the prior art Wieja, is art for all it teaches and is not limited to only it’s examples. The courts have previously determined, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Thus, because Wieja broadly teaches applicant’s claimed compounds and then teaches specific examples, e.g. I-24, which only differs from the instantly claimed compounds in that it has an O at position Y instead of the Y as S as is instantly claimed (e.g. amide instead of thioamide group) and Wieja specifically teaches that Y can be S and that these compounds are also fungicidal. Thus, as discussed above Wieja specifically teaches that Y can be the instantly claimed S at this position and wherein their broadly disclosed compounds are preferred for mixing with the same secondary agents A) (See pg. 2, ln. 5).
Thus, in light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 

 Applicants argue that the remaining double patenting rejections are not rendered obvious because applicants have synergistic results specifically that claim 11 requires compound I.M with the respiration inhibitors of group A wherein the mixture provides synergistic fungicidal activity when used in ratios of 1:5 to 5:1 and Wieja does not specifically direct one of ordinary skill in the art to the claimed combinations which applicant’s assert are synergistic. The examiner respectfully points out that applicant’s results are still not commensurate in scope with the instant claims as applicant’s have a very broad scope of respiration inhibitors which are much broader than the examples demonstrating these argued results in the specification. Thus, as is discussed above applicant’s results are still not commensurate in scope with the instant claims which claim at least one compound II and contrary to applicant’s assertion Wieja teaches that more than their exemplified combinations can be synergistic because at pg. 36, ln. 3-4, Wieja expressly states, “…in many cases, synergistic effects are obtained”, e.g. in many cases, means that in most/predominant number of disclosed cases synergistic effects are obtained, which is not unexpected because this is also what applicants are observing with their own results. Thus, applicant’s unexpected results do not actually appear to be unexpected or unobvious when taken in view of Wieja, contrary to applicant’s assertions otherwise. Because Wieja already teaches that combinations of amides and/or thioamide compounds of applicant’s formula I were known to be mixed with the same secondary actives instantly claimed in the claimed ratios and that these combinations often display synergy which is motivation to form the claimed combinations as one of ordinary skill in the art would have motivation to form the claimed combinations since many cases are synergistic and they specifically exemplify compound I24 which only differs from the claimed compound I.M/1) of claim 11 in that Wieja’s Y is O instead of the S which they (Wieja) also expressly teach can be in this position and which leads to fungicidal compounds, as such one of ordinary skill in the art would have a reasonable expectation that the thioamide compounds in combination with the same actives that are instantly claimed in the claimed ratios which are all taught by Wieja would likely achieve synergy (See sections cited above; see also pg. 36, ln. 3-4; pg. 44, ln. 6-8; claims; pg. 1-3 inclusive), thus as discussed above, Applicant’s unexpected results are actually not unexpected or unobvious when taken in view of Wieja.
	Applicant’s arguments with respect to the 103 rejection of record have been fully considered but are not persuasive at this time. Specifically, applicants argue that Wieja does not disclose the claimed thioamide compound and that there would have been no motivation or suggestion to arrive at component 1/I.M that is recited in claim 11. The examiner respectfully disagrees because Wieja expressly teaches at pg. 1-3 and the claims that Y can be S or O and that these compounds are useful as fungicides in agriculture, and then Wieja specifically exemplifies a very structurally similar compound, N-methyl-4-[5-(trifluoromethyl)-1,2,4-oxadiazol-3-yl]benzamide (Wieja’s compound I-24) which only differs from the instantly claimed compound/component 1) in that Y is O instead of the instantly claimed S. However, Wieja does already teach and claim that compounds wherein Y is S are known to have fungicidal activity and discloses them as useful in their invention in combinations with the same second components that are instantly claimed and in the same and/or overlapping ratios as are instantly claimed and wherein these combinations often achieve synergy (See pg. 44, ln. 6-8; pg. 1-3 inclusive, claims). Thus, contrary to applicant’s assertions Wieja does not just teach that their combinations can be synergistic as is asserted by applicant’s but instead specifically states at pg. 36 ln. 3-4 which was cited by the examiner, …in many cases, synergistic effects are obtained. Thus, one of ordinary skill in the art when looking to Wieja would have reasonable expectation to make compounds wherein Y is S, and specifically the S derivatives of their specific amide derivative disclosed (e.g. the thioamide of compound I-24) because Wieja teaches they are fungicidal and would have a reasonable expectation that these compounds in combinations with the same secondary actives instantly claimed would also exhibit high to synergistic fungicidal activity based upon the teachings of Wieja. Especially since the courts have previously determined, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Thus, contrary to applicant’s assertions the argued unexpected results do not in fact actually appear to be unexpected or unobvious when viewed in light of the teachings of Wieja as discussed above. 
Thus, in light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616